DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, since the species elected does not have a first point option which is immediately downstream of the engine, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/20/2022.
Applicant's election with traverse of species 1f in the reply filed on 6/20/2022 is acknowledged.  The traversal is on the ground(s) that “the Office Action alleges, at most, that Figures 3 and 9 differ in structure from Figures 4-8, but makes no statement about how any of Figures 4-8 differ from each other. Thus, for at least this reason, the Office Action has not demonstrated that each of Species 1a-1f are distinct from one another.”  This is not found persuasive because the vast differences between each of the species are readily apparent to a person having ordinary skill in the art. The inventive concept hinges on the connections and routing of the fluid flow lines. There are six different versions. If they are not seen as distinct from one another, then there is no way any can be seen as patentable in view of the prior art in this technology. Some clear examples of the distinctions are as follows: Figures 3 and 9 have no diverting duct, and all others do; Figures 7 and 8 only heat the exhaust duct, and the others all heat various different components; Figure 8 has a parallel purification device in addition to the EATS, no other embodiment does; Figure 6 has two aftertreatment devices with the first point between them, Figure 5 has four aftertreatment devices with the first point between the third and fourth, Figure 4 has two aftertreatment devices with the first point both before and after the first aftertreatment device, Figure 3 has the first point before the turbine of the turbocharger; etc. It is clear that the prior art cited does not apply to all of the species either. A different search would be required in order to find the best prior art for each different embodiment.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters et al (WO2021/015613A1).
Regarding claim 1, Peters teaches an internal combustion engine system (Figure 5; Page 9, lines 6-20), comprising an internal combustion engine (ICE)(10), an exhaust aftertreatment system (EATS) located downstream of said ICE and comprising one or more exhaust aftertreatment devices (30), an exhaust gas duct (10) fluidly connecting said ICE and said EATS, an exhaust gas recirculation duct (see portion of 11 above EGR pump 40.3 in Figure 5) being in fluid communication with said exhaust gas duct and fluidly connecting a first point downstream of said ICE and a second point upstream thereof, and a bi-directional exhaust gas recirculation (EGR) pump (40.3) arranged in said exhaust gas recirculation duct, wherein the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a normal operation mode for transporting, by means of the EGR pump, at least a portion of said exhaust gas from said first point to said second point, wherein the internal combustion engine system further comprises a heating device (20) arranged upstream of at least one of said exhaust aftertreatment devices of said EATS and in that the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a pre-heat operation mode for transporting, by means of the EGR pump, exhaust gas and/or air through said heating device and then to said at least one of said exhaust aftertreatment devices (Col. 5, lines 6-20).
Regarding claim 2, Peters discloses the invention of claim 1 as discussed above, and teaches that said first point downstream of said ICE is arranged adjacent to or within said EATS (See Figure 5 ["adjacent" is not defined in applicant's Specification other than being illustrated as upstream or downstream of the EATS in the Drawings, which are not to scale]).
Regarding claim 3, Peters discloses the invention of claim 1 as discussed above, and teaches a diverter duct (See portion of 11 below EGR pump 40.3 in Figure 5) fluidly connecting said EGR pump and a recombination point (where aforementioned diverter duct meets the exhaust duct 13) at said exhaust gas duct upstream of said heating device (See Figure 5).
Regarding claim 6, Peters discloses the invention of claim 1 as discussed above, and teaches a purification duct (duct which houses the Selective Catalytic Reduction catalyst described as a part of the aftertreatment device 30 on page 4), being in fluid communication with said exhaust gas duct and comprising a purification device (Selective Catalytic Reduction catalyst)(Figure 5 [the claim does not describe the purification duct/device in a specific enough manner to preclude this interpretation]).
Regarding claim 7, Peters discloses the invention of claim 1 as discussed above, and teaches that said one or more exhaust aftertreatment devices of said EATS comprise at least one of a diesel oxidation catalyst, a diesel particulate filter and a selective catalytic reduction device (30; Page 4, lines 3-8).
Regarding claim 8, Peters discloses the invention of claim 1 as discussed above, and teaches that an electrical energy source (Page 5, lines 6-9), wherein said electrical energy source is capable of providing energy to said EGR pump when said ICE is off (as discussed above, no structure is recited which inherently performs the function, and the system of Peters is clearly capable).
Regarding claim 9, Peters discloses the invention of claim 1 as discussed above, and teaches that said internal combustion engine system is capable of being operable in said pre-heat operation mode when said ICE is off (as discussed above, no structure is recited which inherently performs the function, and the system of Peters is clearly capable).
Regarding claim 10, Peters discloses the invention of claim 1 as discussed above, and teaches that said EGR pump is capable of being operable in a reverse direction when said ICE is off (Page 9, lines 6-20).
Regarding claim 17, Peters discloses the invention of claim 1 as discussed above, and teaches vehicle comprising an internal combustion engine system according to claim 1 (The applicant is a truck company, and page 9, line 27 recites a vehicle environment for the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (WO2021/015613A1) in view of Official Notice.
Regarding claim 4, Peters discloses the invention of claim 1 as discussed above, but does not teach that said diverter duct comprises a valve being operable between a first open position and a second closed position.
The examiner takes Official Notice that it is old and well known in the EGR art (and engine art in general) for a duct with an EGR pump to contain a valve on the upstream side of the EGR pump in order to provide additional control of the EGR flow. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Peters to include a valve on the upstream side of the EGR pump (in the "diverter duct"), since it is old and well known in the EGR art (and engine art in general).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al (US 2019/0063352A1) in view of Peters et al (WO2021/015613A1).
Regarding claim 1, McKay teaches an internal combustion engine system (Figure 1; Paragraphs 0035-0037), comprising an internal combustion engine (ICE)(12), an exhaust aftertreatment system (EATS) (20, 22) located downstream of said ICE and comprising one or more exhaust aftertreatment devices (22), an exhaust gas duct (18) fluidly connecting said ICE and said EATS, a duct (30, 34) being in fluid communication with said exhaust gas duct and fluidly connecting a first point downstream of said ICE and a second point upstream thereof, and an pump (32) arranged in said duct, wherein the internal combustion engine system further comprises a heating device (24) arranged upstream of at least one of said exhaust aftertreatment devices of said EATS and in that the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; McKay does teach the function though) a pre-heat operation mode for transporting, by means of the pump, exhaust gas and/or air through said heating device and then to said at least one of said exhaust aftertreatment devices (Paragraphs 0039-0040 and 0047-0052).
McKay does not teach does not explicitly teach that the pump is a bi-directional pump, rendering it capable of EGR function (pumping flow from exhaust towards the intake as well) in a normal operation mode for transporting, by means of the pump, at least a portion of said exhaust gas from said first point to said second point.
Peters teaches an internal combustion engine system (Figure 5; Page 9, lines 6-20), comprising an internal combustion engine (ICE)(10), an exhaust aftertreatment system (EATS) located downstream of said ICE and comprising one or more exhaust aftertreatment devices (30), an exhaust gas duct (10) fluidly connecting said ICE and said EATS, an exhaust gas recirculation duct (see portion of 11 above EGR pump 40.3 in Figure 5) being in fluid communication with said exhaust gas duct and fluidly connecting a first point downstream of said ICE and a second point upstream thereof, and a bi-directional exhaust gas recirculation (EGR) pump (40.3) arranged in said exhaust gas recirculation duct, wherein the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a normal operation mode for transporting, by means of the EGR pump, at least a portion of said exhaust gas from said first point to said second point, wherein the internal combustion engine system further comprises a heating device (20) arranged upstream of at least one of said exhaust aftertreatment devices of said EATS and in that the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a pre-heat operation mode for transporting, by means of the EGR pump, exhaust gas and/or air through said heating device and then to said at least one of said exhaust aftertreatment devices (Col. 5, lines 6-20). 

Peters teaches that having the passage also function for exhaust gas recirculation allows a supply of exhaust gas to the intake (Page 9, lines 8-20), which a person having ordinary skill in the art will readily recognize has numerous benefits and is ubiquitous in the art of internal combustion engines.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of McKay, such that the pump is bi-directional and used for both pumping heat through the one or more exhaust after treatment devices and for pumping EGR flow from the exhaust to the intake, as suggested and taught by Peters, in order to additionally provide the many benefits widely known for exhaust gas recirculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747